Citation Nr: 0606024	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  03-25 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

1.  Entitlement to a disability rating in excess of 10 
percent for residuals of a cervical spine disorder from March 
5, 2003 to September 25, 2003.

2.  Entitlement to a disability rating in excess of 20 
percent for residuals of a cervical spine disorder from 
September 26, 2003 to the present.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1989 to July 
1992.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 decision by the RO in Pittsburgh, 
Pennsylvania, which in pertinent part, increased the rating 
for the veteran's cervical spine disorder to 10 percent, 
effective March 5, 2003.

The Board remanded this case in February 2005, for additional 
development.  The RO thereafter granted the current rating of 
20 percent for a cervical spine disorder, effective from 
September 26, 2003.
 
Additionally, during the course of this appeal, the veteran 
has raised an issue relating to increased compensation based 
upon the dependency of additional children.  As this issue is 
not currently before the Board it is referred to the RO for 
appropriate action.


FINDING OF FACT

Residuals of a cervical spine disorder are manifested by 
severe limitation of motion of the cervical spine, 
accompanied by pain and weakened movement, which in effect 
more nearly approximates limitation of forward flexion to 15 
degrees; but without disc disease or neurologic impairment.


CONCLUSION OF LAW

The schedular criteria for a 30 percent rating for residuals 
of a cervical spine disorder are met from the date of claim.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (2003); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 
4.71a, Diagnostic Code 5237 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the 38 U.S.C.A. § 5103(a) (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159(b)(1) (2005).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has satisfied the notification requirements of the VCAA.  
The July 2003 statement of the case; the February 2004, and 
August 2005 supplemental statements of the case; and March 
2003, April 2003, and March 2005 letters from the RO, gave 
the veteran notice of the evidence necessary to substantiate 
his claim on appeal.  

The evidence development letters dated in March 2003, April 
2003, and March 2005 also advised the veteran of what 
evidence he was responsible for providing and what evidence 
VA would undertake to obtain.  The March 2005 letter told the 
veteran to submit all relevant evidence in his possession.  

Although some of the notice in this case was provided after 
the initial denial, the Court has held that delayed notice 
will not ordinarily prejudice a claimant, and even that a 
sufficient remedy for inadequate notice was for VA to ensure 
that the notice was given after the initial denial.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).   

The veteran was not prejudiced by the delayed notice.  He did 
not report or submit additional information or evidence after 
the last VCAA notice.  If he had submitted additional 
evidence substantiating his claim, he would have received the 
same benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2005) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2005) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

There is no identified relevant evidence that has not been 
accounted for.  38 U.S.C.A. § 5103A(b), (c), and the veteran 
has been afforded necessary examinations.

Factual Background

In April 2003 the veteran was afforded a VA spine 
examination.  He complained of stiffness and tightness in the 
posterior neck region and into the left shoulder.  He 
reported the pain as intermittent but chronic and said he 
experienced it daily.  

Physical examination of the cervical spine showed forward 
flexion to 30 degrees; extension to 30 degrees; lateral 
flexion to 35 degrees bilaterally; and rotational movements 
to 50 degrees bilaterally.  Rotational movements whereby the 
veteran turned his head from the left to the right aggravated 
him the most.  No objective signs of pain were noted and 
palpation of the posterior neck did not cause any pain.  
Range of motion of the upper extremities was full with only a 
complaint of tightness in the left upper trapexius and around 
the periscapular area which caused mild discomfort on the 
left side.  His reflexes were normal and motor and sensory 
were normal.  The diagnosis was myofacial neck pain.

VA outpatient treatment notes, dated from 2003 to 2004 show 
continuing treatment for neck pain.  A July 2003 notation 
showed treatment for decreased range of motion in the neck 
and pain management.

During a September 2003 VA examination, the veteran 
complained of intermittent brief (minutes) parasthesia 
originating to the right of the cervical spine and involving 
the entire right upper extremity, especially the ulnar 
forearm.  He was asymptomatic but reported two episodes which 
occurred the day of the examination.  

Physical examination showed no evidence of neurological 
disease.  He had +1 reflexes throughout and had negative 
Tinel's at the elbow and wrist.  Cervical movements did not 
elicit symptoms and there was no evidence of any cervical 
degenerative disease.    

In September 2003 VA magnetic resonance imaging (MRI) testing 
of the veteran's cervical spine was conducted.  The 
diagnostic impression was minimal disc protrusion at C4-C5 
which did not contact the cord.  Otherwise the examination 
was unremarkable.

In September 2003 the veteran underwent a private examination 
by T.S. Muzzonigro, M.D.  The veteran complained of chronic 
neck pain and headaches.  The veteran explained that his neck 
hurt with activity but was relieved with rest.  He complained 
of paresthesias intermittently into the right upper extremity 
in a nonanatomic and nonorganic pattern.  He denied any 
change in his circulatory status or any rank weakness of his 
upper extremities.  

In regards to treatment he indicated that he did not attend 
physical therapy and that he used warm moist heat as well as 
gentle stretching to relieve any pain.  

On physical examination, he had a mild loss of normal 
lordosis and he walked with a stiff neck gait.  Range of 
motion showed extension to 35 degrees; forward flexion to 45 
degrees; lateral bending to 45 degrees, and rotation to 50 
degrees.  No spasm was palpable, although he was tender to 
palpation on either side and he was tender to palpation of 
the trapezius and levator.  

Dr. Muzzonigro further noted that the veteran had restricted 
range of motion of the cervical spine with complaints of pain 
beyond the parameters described.  He also commented that 
there was no obvious underlying neurological abnormality or 
radiculopathy secondary the veteran's cervical spine 
disorder.   

In April 2005, the veteran was afforded a VA examination.  
The veteran's main complaint was stiffness, tightness and 
throbbing in the posterior neck region.  The pain was daily 
and was worse in the morning.  In regards to his employment, 
he avoided any heavy lifting and was always concerned about 
his posture.  

Examination of the neck showed that the posterior cervical 
muscles were sore to direct palpation.  Right upper extremity 
motor function was intact and there was no muscle atrophy or 
weakness.  Range of motion of the cervical spine showed 
forward flexion to 30 degrees; extension to 30 degrees; 
lateral flexion to 35 degrees bilaterally; rotation on the 
left to 45 degrees; and rotation on the right to 40 degrees.  
He complained of pain with repeated active range of motion, 
especially when rotating to the right.  The examiner noted 
decreased cervical range of motion and weakened movement 
secondary to pain.  

Neurological examination showed his deep tendon reflexes 
(DTR) were intact and sensation and motor were intact.  He 
had equivocal Tinel sign of the right wrist.  He displayed 
normal upper extremity range of motion including the wrists 
and all fingers.  Right hand grip strength was normal.  There 
was no evidence of intervertebral disc syndrome.  
Additionally, there was no paralysis problem, neuritis or 
neuralgia secondary to the spine.  There was 
electrodiagnostic study evidence of right carpal tunnel 
syndrome but not of spinal canal stenosis or disease.  In 
regards to his nerves, there was evidence of right medial 
nerve neuritis which was partial and mild.  

The diagnoses were right carpal tunnel syndrome and myofacial 
neck pain.  

A May 2005 VA MRI of the veteran's cervical spine showed 
minimal degenerative changes of the cervical spine with no 
single area of significant pathology.  

A September 2005 VA neurosurgery record showed that the 
veteran complained of neck pain and tingling in both arms 
which radiated down to his fingers.  Examination showed 
reflexes were 2+ and symmetric when using the Jendrassik 
maneuver and his tandem gait was well performed.  The 
examiner noted that surgical intervention was not needed.   

In an October 2005 statement from the veteran, he indicated 
that he had not been able to live a normal 34 year old life.  
Due to his neck disorder he could not complete simple tasks 
such as painting, yard work or shoveling.  He could not play 
catch with his oldest son or lift his youngest son.  He 
stated that he was confused and angry because he was so young 
and could not do so many things in life due to his neck 
disability.  

Laws and Regulations

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).    
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. §§ 4.1, 4.2 (2005); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.   
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Peyton, 1 
Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2.

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding 
the extent of the disability in the veteran's favor.  38 
C.F.R. § 4.3.

An evaluation of the level of disability includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2005), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, or incoordination.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, or incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995)

These provisions are not for consideration where the veteran 
is in receipt of the highest rating based on limitation of 
motion and a higher rating requires ankylosis.   Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997).

Regulations addressing the rating of service-connected 
disabilities of the spine were amended in 2002 and 2003.  The 
first regulatory change, which was made effective from 
September 23, 2002, affected only the rating criteria for 
intervertebral disc syndrome, to now essentially require that 
the evaluation be based on the frequency of any 
incapacitating episodes or on the combined neurologic and 
orthopedic disability.  See 67 Fed. Reg. 54345-54349 (Aug. 
22, 2002).

The second regulatory change, which affected the rating 
criteria addressing all diseases and injuries to the spine, 
to include intervertebral disc syndrome, was made effective 
from September 26, 2003.  68 Fed. Reg. 51454-51458 (Aug. 27, 
2003); 69 Fed. Reg. 32449-32450 (June 10, 2004).

In essence, this second set of rating criteria mandates that 
the ratings be assigned under the General Rating Formula for 
Diseases and Injuries of the Spine, or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.

Prior to September 26, 2003, a service-connected cervical 
spine disability could be rated as 10 percent disabling, 
under the diagnostic code (DC) of VA's Schedule for Rating 
Disabilities (the Schedule) that addresses limitation of 
motion of the cervical spine, if the objective evidence of 
record revealed that the limitation of motion was slight.  
That version of DC 5290 also provided for higher ratings of 
20 and 30 percent, respectively, if there was objective 
evidence of moderate or severe limitation of motion of the 
cervical spine.  38 C.F.R. § 4.71a, Part 4, DC 5290 (2003).

Also prior to September 26, 2003, DC 5287 provided for 
ratings of 30 and 40 percent, respectively, for favorable or 
unfavorable ankylosis of the cervical spine.   38 C.F.R. § 
4.71a, Part 4, DC 5287 (2003).  Additionally, if, prior to 
September 23, 2002, a service-connected disability of the 
cervical spine were to be found to involve an intervertebral 
disc syndrome, ratings ranging between zero and 60 percent 
could be considered, under the provisions of DC 5293.

Under the new General Rating Formula for Diseases and 
Injuries of the Spine, unfavorable ankylosis of the entire 
spine, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, is rated 100 
percent disabling.  A 40 percent disability rating is 
assigned for unfavorable ankylosis of the entire cervical 
spine, while a 30 percent disability rating is assigned for 
forward flexion of the cervical spine to 15 degrees or less, 
or for favorable ankylosis of the entire cervical spine.  A 
20 percent disability rating is assigned for forward flexion 
of the cervical spine to greater than 15 degrees, but not 
greater than 30 degrees, for combined range of motion of the 
cervical spine not greater than 170 degrees, or for muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, DCs 5235-
5243 (2005).

Any associated neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, are to be evaluated 
separately under an appropriate DC.  38 C.F.R. § 4.71a, DCs 
5235-5243, Note (1) (2005).

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 
degrees.  The normal ranges of motion for each component of 
spinal motion are the maximum that can be used for 
calculation of the combined range of motion.  38 C.F.R. § 
4.71a, DCs 5235-5243, Note (2) (2005).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in above.  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for 
that individual will be accepted.  38 C.F.R. § 4.71a, DCs 
5235-5243, Note (3) (2005).

Each range of motion measurement should be rounded to the 
nearest five degrees.   38 C.F.R. § 4.71a, DCs 5235-5243, 
Note (4) (2005).

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, DCs 5235-5243, Note 
(5) (2005).

Ankylosis is defined as "immobility and consolidation of a 
joint due to disease, injury, or surgical procedure."  
Colayong v. West, 12 Vet App 524, 528 (1999) (citing 
Dorland's Illustrated Medical Dictionary (28TH Ed. 1994) at 
86).

Legal Analysis

The record reveals that the flexion of the veteran's cervical 
spine was limited to 30 degrees in April 2003 and April 2005 
VA examinations.  Limitation of motion was consistently 
demonstrated by evidence of pain.  A September 2003 private 
examination noted restricted range of motion of the cervical 
spine accompanied by complaints of pain which were beyond the 
parameters documented.  An April 2005 VA examination showed a 
decrease in cervical range of motion as well as weakened 
movement secondary to pain.  Given the consistent evidence of 
pain and weakened movement, and resolving any reasonable 
doubt in favor of the veteran, the Board finds that this loss 
of motion effectively represents (for purposes of the old 
rating criteria) severe impairment of the motion of the 
cervical spine, and that (for purposes of the newest rating 
criteria) it also more nearly approximates limitation of 
forward flexion to 15 degrees.  Thus, a rating of 30 percent 
is warranted under the old (2003) version of DC 5290, as well 
as under the new (2005) version of DC 5237 under the spine 
regulations.

Higher ratings are not warranted for the service-connected 
cervical spine disorder either under the old (2003) versions 
of DCs 5286 and 5287, or under the new (2005) version of DC 
5237 because there is no evidence of cervical spine 
ankylosis.

Additionally, as noted by the VA examiner in the April 2005 
VA examination, there is no evidence of intervertebral disc 
syndrome in this case.  Accordingly, the Board is precluded 
from considering a grant of a higher rating on the basis of 
intervertebral disc syndrome under either version of the 
applicable regulations.

In granting a 30 percent rating for the service-connected 
cervical spine disorder, on the basis of severe limitation of 
motion, the Board has considered the provisions of 38 C.F.R. 
§§ 4.40 and 4.45.  However, those provisions are no longer 
applicable to this case insofar as the veteran does not have 
intervertebral disc disease, is receiving the maximum rating 
for limitation of motion absent intervertebral disc disease, 
and the next higher rating requires ankylosis.  See Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).

Finally, the Board is of the opinion that there is no 
evidence that this case presents an exceptional or unusual 
disability picture, with related factors as marked 
interference with employment or frequent periods of 
hospitalization, which would warrant extraschedular 
consideration.  In particular, it is noted that the record 
does not objectively show that the service-connected cervical 
spine disorder has interfered with his job, or that it has 
caused frequent periods of hospitalization.   Accordingly, 
the Board has determined that it is not necessary to refer 
this case to the Under Secretary for Benefits, or the 
Director of the Compensation and Pension Service, for 
extraschedular consideration of the veteran's claim for a 
higher rating.   See 38 C.F.R. § 3.321(b)(1).


ORDER

A 30 percent rating for residuals of a cervical spine 
disorder is granted effective from the date of claim, subject 
to the law and regulations governing the payment of monetary 
benefits.


____________________________________________
C. TRUEBA 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


